Citation Nr: 1313981	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  07-06 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for calluses and bunions of the right foot, with claw toe deformity, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).   

2.  Entitlement to a rating in excess of 10 percent for calluses and bunions of the left foot, with claw toe deformity, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).   

(The claims for service connection for a left arm disability and for bilateral shoulder disability with impairment of arm function, as well as the request to reopen the claim for service connection for a right arm disability are the subjects of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1976, and from August 1977 to July 1981.   

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2003 rating decision in which the RO denied the Veteran's claims for a rating in excess of 10 percent, each, for left and right foot disabilities.  In May 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2004 and a supplemental SOC (SSOC) was issued in January 2007. According to VA records, the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2007 (although this document is not in the claims file).  At the RO's request, in March 2009, the Veteran submitted a statement in lieu of a Form 9; which was accepted as a timely substantive appeal.   

In August 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence and for consideration of higher ratings on an extra-schedular basis.  After completing some of the requested development, the RO continued to deny both claims (as reflected in a June 2009 supplemental SSOC (SSOC)) and returned the matters on appeal to the Board for further consideration.   The claims were again remanded by the Board in February 2010.

For reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

An April 2013 review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the present appeal. 

As a final preliminary matter, the Board notes that the Veteran has another appeal before the Board at this time. As the Veteran is represented by a private attorney in that appeal, the matters involved therein are the subjects of a separate appellate decision (as indicated on the title page).  


REMAND

Unfortunately the Board finds that further RO action on the claims for higher ratings is warranted, even though such will, regrettably, further delay an appellate decision on these matters.   

The Board observes that the pertinent period in connection with these claims extends from the April 2002 date of the claim for increased ratings forward; however, there are significant gaps in the relevant evidentiary record.

It appears that the Veteran primarily receives treatment for feet through VA.  However, the most recent VA records on file are dated from July 2002 to April 2005.  More recent records were not specifically requested in the Board's February 2010 remand.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should obtain all outstanding, pertinent  records of VA evaluation and/or treatment of the Veteran's feet dated from April 1, 2005, forward.  The Board believes that obtaining this evidence will ensure that the claims are adjudicated with the benefit of a complete evidentiary record, and will provide a more complete picture of the frequency, nature and severity of the symptomatology associated with the service-connected foot conditions, particularly the more recent symptomatology and manifestations.  In doing so, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.   

Furthermore, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).  

Finally, for the sake of completeness, the RO should request that the Veteran provide information regarding whether he has applied for and/or been awarded disability benefits from the Social Security Administration (SSA) at any time since his discharge from service.  Any such records, should they exist, should be obtained and considered, to the extent relevant, upon readjudication

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo VA examination, if warranted) prior to adjudicating the claims on appeal.  The RO's adjudication of the claims for higher ratings should include consideration of all evidence added to the record since the RO's last adjudication of the claims in September 2010.  Additionally, the RO's adjudication of the claims should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding, pertinent VA records of evaluation, hospitalization, and/or treatment (which appear to be primarily from the Richmond, VAMC) dated from April 1, 2005, forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claims within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  Request that the Veteran provide information as whether he has filed a claim for SSA disability benefits at any time since his discharge from service.  In the event of a negative response, this should clearly be annotated for the record.  If the Veteran did file a claim for SSA benefits, obtain from SSA a copy of the decision to grant or deny benefits, as well as the records upon which any such decision was based, and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented to show the unavailability of those records. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268  (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further examination, if appropriate), readjudicate the claims for a rating in excess of 10 percent, each, for calluses and bunions of each foot in light of all pertinent evidence and legal authority.  

In adjudicating each claim, consider all evidence added to the file since the issuance of the September 2010 SSOC; whether staged rating of the disability pursuant to Hart (cited above) is appropriate; as well as whether the procedures for assignment of a higher, extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b), are invoked. 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



